Citation Nr: 1125425	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for rash and blisters, to include as due to asbestos and/or herbicide exposure.

3.  Entitlement to service connection for nummular eczema, to include as due to asbestos and/or herbicide exposure.

4.  Entitlement to service connection for a condition manifested by swelling, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2009 rating decision of the VA Regional Office in Waco, Texas that denied service connection for a prostate disorder, blisters, a condition manifested by swelling and nummular eczema.

Following review of the record, the issues of entitlement to service connection for by rash, blisters and mummular eczema, to include as due to asbestos and/or herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A prostate disorder is not confirmed by the evidence of record.

2.  A condition manifested by swelling is not confirmed by the evidence of record.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).

2.  A condition manifested by swelling was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service- connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was fully satisfied prior to the initial unfavorable decisions on the claims in letters sent to the appellant in January and February 2009 that fully addressed the required notice elements.  The Board thus finds that adequate notice has been provided as the appellant was informed of what evidence is necessary to substantiate the elements required to establish service connection for claims currently under consideration.  Notice regarding the effective date elements of the claim was also sent to the Veteran in the former communication. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board recognizes that the Veteran has not had a VA examination as to the claimed prostate and swelling conditions.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that there is no reliable lay or medical foundation to support the claims of service connection for a prostate disorder and a condition manifested by swelling other than lay assertion that is not deemed to be probative for reasons explained in the legal analysis portion of this decision.  Additionally, none of the evidence satisfies any of the criteria of the McLendon analysis to establish service connection.  The Board finds that the evidence of record is sufficient and adequate to render decisions on the claims.  Therefore, a VA examination is not warranted.  

After a careful review of the file, the Board finds that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA does not have a duty to assist that is unmet with respect to the issues of entitlement to service connection for a prostate disorder and a condition manifested by swelling. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims are ready to be considered on the merits.


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  To establish service connection, there must be evidence of a relationship between a current disability and active service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Factual Background

The Veteran's DD-214 reflects that he served in the Navy with a military occupational specialty consistent with civilian employment in water transportation.

The Veteran's service treatment records are not available and efforts to retrieve them have been unsuccessful.  A July 2009 Formal Finding on the Unavailability of Service Treatment Records memorandum is of record to this effect.  

A claim of entitlement to service connection for a prostate condition was received in October 2008.  The Veteran noted that he had been treated at VA for such.  He also indicated that he did not know if he had been exposed to asbestos, but felt that "swelling" might be related to such exposure.

Private clinical records dated between 1999 and 2008 were received from P. B. Bandel, M.D., D. S. Smith, M.D., and B. C. Muthappa, M.D., F.R.C.S.  The appellant was shown to have been afforded multiple physical examinations between 2007 and 2008.  On each occasion, review of the genitourinary system noted that the bladder was not palpable and that there was no suprapubic tenderness.  No prostate or swelling symptom or diagnosis was provided at any time.

Extensive VA outpatient records dated between 2008 and 2008 do not refer to a prostate disorder or swelling condition.  The appellant was afforded an Agent Orange registry examination in September 2009 whereupon evaluation of the genitourinary system disclosed a normal male, with no penile or scrotal lesions, normal testes and epididymes, and no hernia.  No diagnosis pertaining to the prostate or a swelling condition was recorded throughout.  

Legal Analysis

The Board has carefully reviewed the extensive clinical evidence but finds that service connection for both a prostate disorder and a condition manifested by swelling is not warranted.  Although it is shown that the Veteran reports having symptoms or disorders in each respect, the record does not corroborate his assertions.  Neither private clinical records dating from 1999 nor VA outpatient clinical data between 2008 and 2009 document or confirm a prostate problem or swelling of any body part.  No diagnosis as to either claimed disorder is shown.  The Board observes that the genitourinary system was evaluated multiple times by  private and VA providers and no abnormal findings were noted.  No complaint or reference to any bodily swelling is recorded in any clinical data of record.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought. See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 3.303.  In this case, there is no clinical evidence diagnosing a prostate disorder or a condition manifested by swelling in accordance with applicable law.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304.  As a layperson, he is not capable of making a medical conclusion.  Thus, in the absence of any clinical confirmation, his statements claiming such disabilities are not competent. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, whether the appellant has a disease or injury of the prostate, or a disorder manifested by swelling, in the absence of objective findings of pathology or a diagnosis, requires specialized training for a determination and is therefore not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  

The Board thus concludes that there is no current reliable and/or probative evidence indicating that the Veteran has a prostate disorder or a condition manifested by swelling at this time.  The Board would also point out that as neither prostate disability nor a condition manifested by swelling is clinically demonstrated, there is no need to discuss whether either is related to Agent Orange and/or asbestos exposure.  Therefore, in the absence of diagnoses of current disabilities, there can be no valid claims. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a prostate disorder or a condition manifested by swelling, and service connection must be denied.  The preponderance of the evidence is against the claims. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.



ORDER

Service connection for a prostate disorder is denied. 

Service connection for a condition manifested by swelling is denied.  


REMAND

In a statement dated in August 2009, the Veteran asserts that he was treated for a rash in Bremerton, Washington while serving aboard the USS Truxton while it was stationed at the Puget Sound Shipyard..  He maintains that current generalized dermatitis, including blisters and eczema, is related to such, or to Agent Orange exposure aboard ship in the waters off Vietnam, and that service connection is warranted.  Post service private and VA treatment records dating from 1999 reflect that he receives continuing treatment for chronic skin symptoms for which a number diagnoses have been rendered.

The Board points out that as reported previously, service treatment records are not available.  However, it appears that the agency of original jurisdiction has only contacted the National Personnel Records Center in this regard.  The Board would point out that in cases where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 Vet. App. 261 (1992) held that the VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities, if they are still operational.

In this case, it does not appear that the RO has made a thorough enough attempt to locate the appellant's records through alternative sources or other appropriate Federal records repositories.  It is incumbent upon VA to afford the Veteran's claims this consideration due to the unavailability of his service records.  In this regard, the RO should attempt to reconstruct the service treatment records through other means.  This includes attempts to obtain any information from all available sources and records repositories.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, a memorandum to this effect should be placed in the claims folder.

In this regard, the RO should once again contact the National Personnel Records Center for any records that may have become associated with the Veteran's file since request such in January 2009.  Additionally, the RO should request records for the Veteran from the Navy department, and any clinical facility at Puget Sound Shipyard, to include those that may be retired or on microfilm.  The appellant should also be requested to provide the names and addresses of any and all physicians and/or facilities from whom he received treatment for the claimed skin disabilities since discharge from service in 1975 through 1998.

The fulfillment of the VA's statutory duty to assist the appellant also includes conducting a thorough and contemporaneous VA medical examination when indicated, and providing a medical opinion which takes into, account the records of prior medical treatment. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran will also be scheduled for a VA skin examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for skin symptoms beginning immediately after discharge from service in 1975 and continuing through 1998.  After securing the necessary releases, the RO should request this information.

2.  Request the Veteran's records from all other likely sources and appropriate records repositories, including the Department of the Navy and any clinical facility at the Puget Sound Shipyard, to include those that might be retired or on microfilm.

3.  Request that the National Personnel Records Center perform another search for any additional service treatment records for the Veteran.

4.  Following a reasonable period for responses from the above, schedule the Veteran for a dermatology examination.  The claims folder must be made available to and be reviewed by the examiner.

After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) current skin disabilities had their onset during the Veteran's service.

The examiner should provide a full rationale for the opinion and reference the facts relied upon in reaching his or her conclusions.

5.  Thereafter, readjudicate the remaining issues on appeal.  If a benefit is not granted in full, issue a supplemental statement of the case, and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________

Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


